UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA                           PROPOSED ORDER

       - against -                                  I8-MJ-1I0I (VMS)

LUCIO CELLI,

                      Defendant.


                                      X



              Upon the application of RICHARD P. DONOGHUE,United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Penelope J. Brady,

for an order unsealing the complaint and arrest warrant in the above-captioned matter.

               WHEREFORE,it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.


Dated: Brooklyn, New York
              /r/<y           ,2018


                                                       /s/ VMS

                                           HONORABLE VERA M. SCANLON
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
                                                                                                                         'A-:/
                                                                                                                           ]'.   w'^




                                                                                              7-7-7 :77.'-: • : ':7 v:




■:\ r;:>::?: .::^. ■



                                              it;-



                       ■ ''- ■ ■ -i'-r   V-                        t            '•   •    -       .   '-f



                                                                       i ■ '^" -1        -i




                                                     V "• ■ '• •




                                   %
r!
